Citation Nr: 0108062	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for a bilateral tibial 
stress reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1995 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a compensable 
rating for his service connected bilateral tibial stress 
reaction.  He responded with a June 1999 notice of 
disagreement, and was sent a July 1999 statement of the case.  
He then filed a March 2000 VA Form 9, perfecting his appeal.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks a compensable rating for his service 
connected bilateral tibial stress reaction.  He was last 
examined by the VA in July 1999, when he again reported 
bilateral leg pain.  A VA MRI examination was also scheduled 
for July 1999, but according to the August 1999 statement of 
the case, the veteran failed to report for his MRI 
examination.  He has also missed other scheduled VA medical 
examinations in the past due, according to his 
correspondence, to several housing relocations.  When a 
claimant fails to report, without good cause, for a necessary 
VA medical examination, his claim may be decided on the basis 
of the evidence of record, or summarily denied, depending on 
the nature of the claim.  38 C.F.R. § 3.655 (2000).  In the 
present case, the veteran has reported for at least some of 
his scheduled VA examinations, so his claim will not be 
summarily denied, but may in the future be decided based 
solely on the current record, without additional VA 
development being afforded him.  The burden rests on the 
veteran to keep the VA apprised as to his whereabouts, and 
the VA is not required "to turn up heaven and earth to find 
him."  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
medical record as it has been presented to the Board in the 
present case requires additional development and 
clarification.  The veteran's service connected bilateral 
tibial stress reaction is currently rated under Diagnostic 
Code 5311, for disabilities of the Group XI muscles of the 
legs.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2000).  
However, Dorland's Medical Dictionary defines the tibia to be 
the shin bone of the lower leg; this suggests the more 
appropriate use of a diagnostic code for bone injuries.  
Dorland's Illustrated Medical Dictionary, 28th Ed., pp. 792 
(1994).  A complete medical evaluation statement is required 
in order to determine in what manner, if any, the veteran's 
service connected disability impairs his physical 
functioning.  

Next, the veteran's medical history is conflicting; the March 
1999 VA examination report indicates a history of bilateral 
tibial stress fractures during service, verified by bone 
scan, but his service medical records only contain a February 
1996 bone scan report which makes no mention of bilateral 
tibial stress fractures and is "essentially unremarkable."  
Clarification on this discrepancy is required.  On the 
occasion of his July 1999 VA medical examination, no medical 
records were available for review by the examiner in 
conjunction with the examination.  Such a review of the 
veteran's medical history is a necessary part of a thorough 
and complete VA medical examination.  See Seals v. Brown, 8 
Vet. App. 291 (1995).  Thus, he must be reexamined by the VA, 
with a discussion of his current impairment in light of the 
medical history of his service connected disability.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As has 
been noted by the United States Court of Appeals for Veterans 
Claims, questions as to the applicability of this law must be 
addressed by VA in the first instance.  Holliday v. Principi, 
No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

Thus, in light of the above, this claim must be remanded for 
the following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The veteran should be afforded a VA 
medical examination(s) to evaluate his 
service connected bilateral tibial stress 
reaction.  A notification of examination 
letter, a copy of which must be 
associated with the claims folder, should 
be sent to the veteran advising him of 
the consequences of a failure to appear 
for examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests should 
be accomplished.  The examiner should 
list all current manifestations arising 
from the veteran's bilateral tibial 
stress reaction, to include, but not be 
limited to, any orthopedic, neurological, 
and/or muscular impairment.  If the 
examiner can make no findings 
attributable to the veteran's bilateral 
tibial stress reaction, he/she should so 
state for the record.  The medical basis 
for all opinions expressed should be 
indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  The RO should also 
ensure compliance with the VCAA, where 
applicable, in the adjudication of the 
veteran's appeal.  The RO should also 
consider whether separate ratings are 
warranted for each of the veteran's lower 
extremities.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt123827731
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


